IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  May 9, 2008
                                No. 07-10799
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MARIO ALBERTO JAUREGUI-BALDERRAMA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:06-CR-208-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Mario Alberto Jauregui-Balderrama (Jauregui) appeals the sentence
imposed following his guilty plea to possession with intent to distribute cocaine.
He argues that the district court clearly erred in denying him a two-level
adjustment pursuant to U.S.S.G. § 3B1.2 for his self-described minor role in the
offense as a courier.
      Whether a defendant was a minimal or minor participant is a factual
determination that will not be held clearly erroneous unless it is implausible in

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10799

light of the record as a whole. United States v. Villanueva, 408 F.3d 193, 203
(5th Cir. 2005). According to the presentence report, Jauregui purchased a pick-
up truck from his drug supplier, consented to the installation of a hidden
compartment in the vehicle, loaned the vehicle to his supplier six to seven times
within a year, and was to be paid $4,000 for transporting almost 10 kilograms
of cocaine. In light of these facts, the district court did not clearly err in denying
him a minor-role adjustment. See United States v. Miranda, 248 F.3d 434,
446-47 (5th Cir. 2001).
      AFFIRMED.




                                          2